
	

111 HR 228 IH: To direct the Secretary of Veterans Affairs to establish a scholarship program for students seeking a degree or certificate in the areas of visual impairment and orientation and mobility.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 228
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a scholarship program for students seeking a degree or certificate in the areas
		  of visual impairment and orientation and mobility.
	
	
		1.Visual impairment and
			 orientation and mobility professionals education assistance program
			(a)Establishment of
			 programPart V of title 38,
			 United States Code, is amended by adding at the end the following new
			 chapter:
				
					80Visual Impairment
				and Orientation and Mobility Professionals Education Assistance
				Program
						
							Sec.
							8001. Establishment of scholarship
				  program; purpose.
							8002. Application and
				  acceptance.
							8003. Amount of assistance;
				  duration.
							8004. Agreement.
							8005. Repayment for failure to satisfy
				  requirements of agreement.
						
						8001.Establishment
				of scholarship program; purpose
							(a)EstablishmentSubject
				to the availability of appropriations, the Secretary shall establish and carry
				out a scholarship program to provide financial assistance in accordance with
				this chapter to an individual—
								(1)who is accepted
				for enrollment or currently enrolled in a program of study leading to a degree
				or certificate in visual impairment or orientation and mobility, or a dual
				degree or certification in both such areas, at an accredited (as determined by
				the Secretary) educational institution that is in a State; and
								(2)who enters into an
				agreement with the Secretary as described in section 8004 of this
				chapter.
								(b)PurposeThe
				purpose of the scholarship program established under this chapter is to
				increase the supply of qualified blind rehabilitation specialists for the
				Department and the Nation.
							(c)OutreachThe
				Secretary shall publicize the scholarship program established under this
				chapter to educational institutions throughout the United States, with an
				emphasis on disseminating information to such institutions with high numbers of
				Hispanic students and to Historically Black Colleges and Universities.
							8002.Application
				and acceptance
							(a)Application(1)To apply and participate
				in the scholarship program under this chapter, an individual shall submit to
				the Secretary an application for such participation together with an agreement
				described in section 8004 of this chapter under which the participant agrees to
				serve a period of obligated service in the Department as provided in the
				agreement in return for payment of educational assistance as provided in the
				agreement.
								(2)In distributing application forms and
				agreement forms to individuals desiring to participate in the scholarship
				program, the Secretary shall include with such forms the following:
									(A)A fair summary of the rights and
				liabilities of an individual whose application is approved (and whose agreement
				is accepted) by the Secretary.
									(B)A full description of the terms and
				conditions that apply to participation in the scholarship program and service
				in the Department.
									(b)Approval(1)Upon the Secretary’s
				approval of an individual’s participation in the scholarship program, the
				Secretary shall, in writing, promptly notify the individual of that
				acceptance.
								(2)An individual becomes a participant
				in the scholarship program upon such approval by the Secretary.
								8003.Amount of
				assistance; duration
							(a)Amount of
				assistanceThe amount of the financial assistance provided for an
				individual under this chapter shall be the amount determined by the Secretary
				as being necessary to pay the tuition and fees of the individual. In the case
				of an individual enrolled in a program of study leading to a dual degree or
				certification in both the areas of study described in section 8001(a)(1) of
				this chapter, the tuition and fees shall not exceed the amounts necessary for
				the minimum number of credit hours to achieve such dual certification or
				degree.
							(b)Relationship to
				other assistanceFinancial assistance may be provided to an
				individual under this chapter to supplement other educational assistance to the
				extent that the total amount of educational assistance received by the
				individual during an academic year does not exceed the total tuition and fees
				for such academic year.
							(c)Maximum amount
				of assistance(1)In no case may the total
				amount of assistance provided under this chapter for an academic year to an
				individual who is a full-time student exceed $15,000.
								(2)In the case of an individual who is a
				part-time student, the total amount of assistance provided under this chapter
				shall bear the same ratio to the amount that would be paid under paragraph (1)
				if the participant were a full-time student in the program of study being
				pursued by the individual as the coursework carried by the individual to
				full-time coursework in that program of study.
								(3)In no case may the total amount of
				assistance provided to an individual under this chapter exceed $45,000.
								(d)Maximum duration
				of assistanceThe Secretary may provide financial assistance to
				an individual under this chapter for not more than six years.
							8004.AgreementAn agreement between the Secretary and a
				participant in the scholarship program under this chapter shall be in writing,
				shall be signed by the participant, and shall include—
							(1)the Secretary’s
				agreement to provide the participant with financial assistance as authorized
				under this chapter;
							(2)the participant’s
				agreement—
								(A)to accept such
				financial assistance;
								(B)to maintain
				enrollment and attendance in the program of study described in section
				8001(a)(1) of this chapter;
								(C)while enrolled in
				such program, to maintain an acceptable level of academic standing (as
				determined by the educational institution offering such program under
				regulations prescribed by the Secretary); and
								(D)after completion
				of the program, to serve as a full-time employee in the Department for a period
				of three years, to be served within the first six years after the participant
				has completed such program and received a degree or certificate described in
				section 8001(a)(1) of this chapter; and
								(3)any other terms
				and conditions that the Secretary determines appropriate for carrying out this
				chapter.
							8005.Repayment for
				failure to satisfy requirements of agreement
							(a)In
				generalAn individual who receives educational assistance under
				this chapter shall repay to the Secretary an amount equal to the unearned
				portion of such assistance if the individual fails to satisfy the requirements
				of the agreement entered into under section 8004 of this chapter, except in
				circumstances authorized by the Secretary.
							(b)Amount of
				repaymentThe Secretary shall establish, by regulations,
				procedures for determining the amount of the repayment required under this
				subsection and the circumstances under which an exception to the required
				repayment may be granted.
							(c)Waiver or
				suspension of complianceThe Secretary shall prescribe
				regulations providing for the waiver or suspension of any obligation of an
				individual for service or payment under this chapter (or an agreement under
				this chapter) whenever noncompliance by the individual is due to circumstances
				beyond the control of the individual or whenever the Secretary determines that
				the waiver or suspension of compliance is in the best interest of the United
				States.
							(d)Obligation as
				debt to United StatesAn obligation to repay the Secretary under
				this section is, for all purposes, a debt owed the United States. A discharge
				in bankruptcy under title 11 does not discharge a person from such debt if the
				discharge order is entered less than five years after the date of the
				termination of the agreement or contract on which the debt is
				based.
							.
			(b)Clerical
			 amendmentsThe tables of
			 chapters at the beginning of title 38, and of part V of title 38, are each
			 amended by inserting after the item relating to chapter 79 the following new
			 item:
				
					
						80.Visual
				  Impairment and Orientation and Mobility Professionals Education Assistance
				  Program8001.
					
					.
			2.Effective
			 dateThe Secretary of Veterans
			 Affairs shall implement chapter 80 of title 38, United States Code, as added by
			 section 1, not later than six months after the date of the enactment of this
			 Act.
		
